 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDto check the eligibility list. Because Heaps' statuswas ascertainableby the Petitioner, through its members in the plant, we will applythe Board's usualrule that the burden of checking the accuracy ofeligibility lists rests with the participating unions, and not with theBoard. The Petitioner's belated objection to Heaps' ballot is in thenature of a postelection challenge and will not be entertained.2As Steelworkers has obtained a majority of the valid votes cast,we shall certify it as the exclusive representative of the employees inthe stipulated unit.[The Board certified United Steelworkers of America, AFL-CIO,as the designated collective-bargaining representative of the em-ployees in the appropriate unit described in paragraph 4, above.]2CalcorCorporation,100 NLRB 539;Earl Fruit Company,107 NLRB 64.Haberle Engineering and Manufacturing Co.andInternationalAssociation of Machinists,District108,AFL-CIO.Case No.13-CA-255.December 11, 1958DECISION AND ORDEROn August 19, 1958, Trial Examiner Eugene E. Dixon issued hisIntermediate Report in the above-entitled proceeding, finding, ineffect, that the Respondent had not engaged in the unfair laborpractices alleged in the complaint and recommending that the com-plaint be dismissed. in its entirety, as set forth in the copy of theIntermediate Report attached hereto. Thereafter, the General Coun-sel and the Respondent filed exceptions to the Intermediate Report,and briefs in support thereof.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Leedom and Members Rodgers and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the In-termediate Report, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner. Accordingly, we shall dismissthe complaint.[The Board dismissed the complaint.]INTERMEDIATEREPORT ANDRECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed by the International Association of Machinists,District 108,AFL-CIO,herein called the Union, the General Counsel of the National Labor122 NLRB No. 64. HABERLEENGINEERING AND MANUFACTURING CO.373Relations Board (herein called the General Counsel and the Board), by the Re-gional Director for the Thirteenth Region (Chicago, Ill.), issued a complaint datedFebruary 25, 1958, against Haberle Engineering and Manufacturing Co., hereincalled the Respondent.With respect to the unfair labor practices the complaintalleges in substance that Respondent interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed in Section 7 of the National LaborRelationsAct, as amended, 61 Stat. 136, herein called the Act, by threateningDale Blockson on or about June 7, 1957, with reprisals because of his membershipin and activity on behalf of the Union, and further that Respondent discriminatedagainst Blockson by discharging him because of his union activity, and conduct inviolation of Section 8(a)(1) and (3) of the Act.In its duly filed answer Respondent denies any violation of law.Pursuant to notice, a hearing herein was opened in Aurora, Ill., on April 1,1958.At that time the General Counsel was granted leave to amend the com-plaint by adding a specific allegation of a Section 8(a)(1) violation over Respond-ent'sobjection.Respondent then moved for a continuance which motion wasgranted without objection by the General Counsel.Thereafter the hearing wasresumed on April 14, and concluded on April 15.On May 14 a motion was filedto correct the record regarding certain testimony of Blockson or in the alternativeto reopen the hearing for the purposes of taking further testimony from saidBlockson.Respondent filed an objection thereto.On June 2 I issued an orderreopening the hearing, and on June 19 additional testimony was taken in accord-ance with said order.All parties were represented at the hearing and afforded full opportunity to beheard, to examine and cross-examine witnesses, to introduce relevant evidence, topresent oral argument, and to file briefs as well as proposed findings of fact andconclusions of law.Briefswere duly filed by the Respondent and the GeneralCounsel.Upon the entire record and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is an Illinois corporation' with its office and manufacturing plantlocated at Aurora, Ill., where it is engaged in the manufacture of machine prod-ucts.During the calendar year 1957, Respondent shipped from Aurora directlyto points outside the State of Illinois finished products valued in excess of $500,000.Respondent admits and I find that it is engaged in commerce within themeaningof Section 2(6) and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDInternational Association of Machinists, District 108, AFL-CIO, isa labor organi-zation within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe main issue in this case is whether or not the employment of Dale Blocksonwas terminated by Respondent because of his activity on behalf of the Union, theCharging Party herein.At the time his employment ended on June 7, 1957,2 Blockson had been em-ployed by Respondent about 4 years.Whether or not Blockson had made severalapplications to Respondent before he was hired, as testified by Paul Haberle,Respondent's president and sole owner, or only one as maintained by Blockson inhis testimony, it is not disputed that Haberle directed Assistant General ManagerSzilage to hire Blockson.I am inclined to believe and credit Szilage's testimonythat he was reluctant to hire Blockson for the reason that Blockson had an arti-ficial leg which Szilage believed, and pointed out to Haberle, might be dangerousfor one working around machines and oily floors.Haberle's answer to that was"don't put him on a dangerous machine."Blockson's starting rate was $1.40 per hour.At the time he left he was earning$1.65 an hour.For the first 6 months or so Blockson worked under ForemanJohn Kurtz in the automotive department which was under the general directionof Louis F. Schmidt.Thereafter he was transferred to the special products depart.'UntilDecember 2, 1957, Respondent's business was conducted as an individualproprietorship.2All dates are in 1957 unless otherwise noted. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDmentand worked under the supervision of Foreman Howard Tiggeman. Fromtime to time when the job he was on under Tiggeman ran out Blockson would betemporarily put on work in the automotive department.This was in accordancewith the company policy of transferring idle employees to makeshift work evensuch as floor sweeping rather than send them home.The evidence shows that Blockson had a reputation in the plant as a drinker.Although no one claimed that he worked while intoxicated, the undenied testimonyshows that he customarily smelled heavily of liquor.3Although he first denied oncross-examination that he had ever had an argument or trouble with Tiggeman,when confronted with a statement he had given Respondent he admitted that hehad said therein that Tiggeman "used to bawl [him] out for being drunk,layingoff drunk and things that way...."He also admitted that the statement was true.While Blockson's drinking caused some concern to Respondent from a safetystandpoint, the chief concern with it was its effect on his attendance record.Theabove admission by him confirms Tiggeman's testimony which I credit that he haddiscussed and warned Blockson about his absenteeism.During his last year of em-ployment Blockson's absenteeism increased almost 300 percent over the previous3-year average?According to Haberle's testimony which was substantially corroborated by thetestimony of Szilage, SuperintendentWilliam Jacobs, and Tiggeman, Haberle hadnumerous complaints from his supervisory staff about Blockson. In these com-plaintsHaberle was informed that Blockson was "missing too much work" andalways "had liquor on his breath." Szilage specifically complained about the factthatHaberle had requested that Blockson be put "on a careful machine so hedon't get hurt" thus restricting the scope of his usefulness.He also complainedabout Blockson that the "minute you tell him something he gets mad and throwsthings around.He says if you don't like it, put somebody else on the job."Tiggeman testified to the same effect.Haberle on his own was aware of Block-son'sdrinking and testified that he talked to Blockson about it two or three times,on oneoccasion saying, "My God, man you must have had a drink before youcame to work." 5 Six or seven suggestions had been made to Haberle that he letBlockson go, but he always said, "Give the fellow another chance," and told thesupervisors to have patience with Blockson.The complaints continued so con-sistently about Blockson that Haberle finally got "mad" and told them, "If youguys don't quit coming around me with your complaints I am going to knock yourblock off."Although this kind of testimony is difficult to refute, being solelywithin the knowledge of the Respondent, I believe that the substance of the fore-goingparagraph is true and so I find. I think that the record as reflected byBlockson's own testimony and admissions (already set forth and to be set forthbelow) tends to prove his deficiencies as an employee.While the extent of thecomplaints about Blockson and the number of recommendations for hisdismissalmay be exaggerated, I believe that some must have been made and that Haberle'sreaction to them was substantially as he testified.6Early in February Blockson became interested in the Union.He signed anauthorization card and solicited similar authorizations from his fellow workers.On April 5 he acted as a union observer at the consent election conducted by theBoard at the plant. In Haberle's presence he signed the tally certification.?As noted, on June 7 Blockson's employment terminated.What happened onthe day before played a part in his termination.On that day Blockson was work-ing ona temporary assignment in the automotive department.According toBlockson's testimony, about 3:45 or 3:50 that day he went to the special productsdepartment to grind some tools although there were grinding facilities in the3Blockson testified that on occasion he may have had "a beer or two" on the waytowork.4 The company records show that during the last 4 quarters of his employment therewere 23 weeks in which he did not complete a full week as compared to only 19 suchweeks in the entire first 3 years of his employment.5My recollection of the testimony is that Haberle's remark was in the form of aquestion, "My God, man must you have a drink before you come to work?" This seemsmore in keeping with Respondent's testimony that Blockson always had liquor on hisbreath.sHaberle testified that he liked Blockson, and that while it was his practice to lendhis employees money he probably treated Blockson somewhat more generously in thisrespect than some of the others.On one occasion he lent Blockson $400.According to the Board's unpublished decision in this matter, Case No. 13-RC-5420,,the union lost the election by a vote of 102 to 44. HABERLE ENGINEERINGAND MANUFACTURING CO.375automotive department.After grinding the tools for 7 or 8 minutes, he went tothe washroom in the special products department to wash the dust offhis glasses.While there, Tiggeman came in and said, "Blockson, what the hell youdoing inhere?You ain't supposed to be in there.They are looking for you out there."Blockson asked who was looking for him and was told it was "Schmidt." 8 Block-son started to tell Tiggeman that he was going to quit working on the machine towhich he had been assigned "until they got it fixed" but Tiggeman "kind of turnedup his nose and walked out." Following Tiggeman out of the washroom Blocksongot about halfway through the department when the quitting bell rang.There-upon he took his sharpened tools, laid them on his machine, filled out his cardand went home.The next morning before the shift started, accompanied by a fellow employee,Clyde Baldridge, with whom he had ridden to work, Blockson met Schmidt andsaid to him, "Say, I heard you was looking for me last night." Schmidt stoppedand thought, "Oh," he said, "I just wanted to know where you was."After talk-ing toSchmidt, Blockson and Baldridge proceeded to Tiggeman's department.There they saw Tiggeman working on a machine.As to what occurred at thispoint Blockson testified as follows:Well, I went over to him, and I was going to explain why I was in thetoilet, see, the night before.And he kind of over lorded me, you know, andwell, kind of made me a little sore. So he says, "Well, Blockson, you knowyou wasn't supposed to be in there." So, I says to him-the ways it was wegot to arguing.He says to me, "I thought you was going to get another job."Well, I had been thinking of getting a job in a shoe factory in Chicago, see,and I guess I told him about it.And he said, "I thought you was going toget another job."And I says, "Well, so what?"He said, "Well, you couldn'tget another job anyhow." I said, "Heck, I can get two or three of them ifIwant to."You know, times were pretty good then.So, he says, "Well, you been asking for it.You are liable to get it thismorning," 9So I walked away from him to keep from getting any more ofan argument, because I figured I might get canned.Blockson began working at 7:30. Just before the rest period Tiggeman cameover and got Blockson's card.About 5 minutes later Tiggeman returned and toldBlockson that Swift, the then personnel manager, wanted to see him in the office.In the office Swift said, "Blockson, I hear you want to quit." Blockson denied it.Swift then said, "If you don't want to quit we are going to reverse the chargesand let you go." Blockson said, "Well, that means I'm discharged, fired, canned."Swift said, "Yes."Although Swift gave no reason for the discharge, Blocksontestified that he had his "ideas" about it.In his direct testimony, Baldridge corroborated Blockson as to seeing Schmidton the morning of June 7 and what was said at that time. He also testified thatBlockson went over to talk to Tiggeman but admitted that he did not "knowexactly what was said" in the conversation until the end when Tiggeman said,loud and angry, "Well, Blockson you and your union has been asking for it.Youare liable to get it today." In cross-examination Baldridge testified that he "didn'thear the conversation ... between" Blockson and Tiggeman and admittedin effectthat all he knew about it was what Blockson had told him.Schmidt testified that Blockson was not at his machine at 3:40 the afternoon ofthe 6th.He went to look for the missing workman and asked Tiggeman wherehe was. Schmidt claimed to have been with Tiggeman when the latter foundBlockson in the washroom at 3:55. Incongruously, Schmidt testified that he didnot talk to Blockson nor did he know if Tiggeman went into the washroom.Schmidt also testified that the next morning Blockson hollered up the stairway tohim, "For your information, I was sharpening my tools."Upon checking to seeif this was true, Schmidt found that the tools had not been sharpened.Tiggeman's testimony was quite vague as to what happened on the evening ofthe 6th other than to confirm that he did discover Blockson in the washroom andto point out that he was not angry at the time, "just surprised."As for their8At this point in his testimony Blockson denied that Schmidt had ever given him anyorders or instructions or that he knew what Schmidt'sposition was with the Company.Later, Blockson admitted knowing that Schmidt was in overall charge of the automotivedepartment.O This is the way the original transcript reads. In the reopened hearing Blocksontestified that Tiggeman said on this occasion,"Well,Blockson, you and your union askedfor it.You are liable to get it this morning." 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDencounter the next morning Tiggeman testified that Blockson,about 30 feet fromwhere Tiggeman was working on a machine, called, "Hey, come here." Tiggemanwalked over to Blockson and saw that he was "kind of sore." "I don't have towork here," Blockson said, "I have got another job I can take. If you give memy check, I will leave."Tiggeman told Blockson he would have to wait untilthe office opened at 8 o'clock.When Swift came in, Tiggeman told him of"catchingMr. Blockson in the washroom, before quitting time (when) he wassupposed to be in automotive"; of his hostility and hollering to Tiggeman thatmorning; of his statement that he did not have to work for Respondent and thathe had another job he could take; that "he wanted to go," and had asked for hischeck.According to Haberle's testimony the first he heard of Blockson's situation waswhen he was asked to sign the checks. (Blockson was paid off with two checks.)Haberle had been away for a short time and asked, "What is the matter?Whathappened here?"He was told that Blockson had asked for his check. Since hewas busy, he "didn't pay too much attention right then and there" and signed thechecks, explaining on the stand, "After all, I got to back those fellows up a littlebit."Later on, he "asked a few more questions" and was told again that Block-son hadasked for his check.Before analyzing the foregoing evidence and drawing conclusions thereon, otherpertinentfacts should be noted.Haberle's first knowledge of the union campaign was when he saw handbillsbeing given out at the plant.For some time he did nothing about the matter.He was on "friendly" terms with the two union organizers, Christofal and Popp,and on one cold day invited them inside where he permitted them to distributetheir literature.In the meantime people in the plant asked him what he was"goingto do about it."His comment was, "What should I do about it? I don'tsee anything what we can do. If there is fellows want to join the union thereisnothing I can do."Furthermore, Haberle did not like to deal with lawyers.Nevertheless,Haberle finally sought legal advice about the matter.He was ad-vised to instruct his supervisors to keep strictly a "hands off policy" which he did.He was also advised that he could engage in noncoercive campaigning or "sendletters to employees"but he chose not to do so.He also agreed to a consentelection as already appears.In the spring of 1957 after the union election, Respondent'sbusiness fell offseriously.The Company had lost contracts from Firestone, Chrysler, and FordMachineryat onetime.Moreover a $100,000 check it had receivedin paymentfrom some unnamed company was returned unpaid.1° As a result Respondent hadto cut hours and lay off several people.From January 1 to June 7 the totalnumber of employees dropped from 175 to 148. By April 15, 1958,the numberemployed was down to 119.The complaint as amended alleges three items of violation of Section 8(a)(1)of the Act: threatening Blockson with reprisals for his union activity and his dis-charge on June 7; interrogation and threats of Baldridge in March and reprisals inJune.The evidence as to the alleged threat to and discharge of Blockson hasalready been set forth.As for the statement about Blockson and his union ask-ing for it, I am inclined to and do credit Tiggeman here. Besides many incon-sistencies in Blockson's testimony as reflected in his cross-examination,which mayof course have resulted from a faulty memory or articulation, thereisan indica-tion of deliberate misrepresentation in his testimony where he at first denied havingany difficulties with Tiggeman.On the other hand, while Tiggeman's testimonyisno shining example of lucidity or recollection, its deficiency so far as I canjudge involves only memory.Furthermore, any effective corroboration of Block-son by Baldridge in this matter, while not completely effaced byhis admissionthat all he knew about the conversation was what Blockson told him,ii is suffi-ciently nullified to render it relatively unimportant in this resolution.As for the other Section 8(a)(1) allegations, Baldridge testified that in a con-versation with Tiggeman in March, Tiggeman asked, "If the union would win the.election, how would you classify this man or how would you classify this job."Baldridge replied that they would "have to wait until the union got in to find out."In another conversation with Tiggeman also in March Baldridge, who was notthen getting as much bonus work as he had been,according to his testimony, askedTiggeman "about running a job on retainers."Tiggeman told him he was not10This check was still unpaid at the time of the hearing.11After so testifying on cross-examination,he reiterated on redirect examination thathe heard Tiggeman say what Blockson testified he said. HABERLE ENGINEERING AND MANUFACTURING CO.377capable of running it.Baldridge complained that less than a year ago he hadbroken in the two men currently running it.Tiggeman's reply was "you just can'tdo the work." Baldridge asked, "Well, is it on account of my union activity?"Tiggeman said, "Yes, you are reported to be one of the leaders."Tiggeman in his testimony denied the first conversation noted above.As for thesecond conversation, he admitted telling Baldridge he could not have the retainerjob because he would not take off the man who was on it in order to give it toBaldridge, but he denied telling Baldridge it was because of his union activity.Even if the first conversation took place, I do not believe it reflects a violation ofthe Act and so find.As for the second conversation, the evidence further showsthat Baldridge had been taken off retainers and put on another job which he hadrun for a year and a half. I credit Tiggeman here.Baldridge also testified about conversations with Haberle and with Szilage. InJune, according to Baldridge's testimony, Haberle came up to his machine shortlyafter lunch one day and said, "What is this I hear about some more of this monkeybusiness you are up to?" Baldridge asked what he meant.Haberle got very angryand shouted, "My patience is getting at an end with you Mr. Baldridge ... I havehad a lot of patience with you . . . I thought we had an understanding." Bald-ridge said, "Well, I thought so too."Later that day Baldridge told ForemanKurtz that Haberle had accused him "of being up to some monkey business andhe did not know what Haberle was talking about."Kurtz said, "Why, he hasprobably heard about the unfair labor charge that Blockson hasfiled against thecompany.That is probably what he is talking about." I find nothing coercivein this evidence.Haberle's comments were certainly ambiguous.By his ownadmission Baldridge did not understand them.Nor can Kurtz' conjecture on whatat best must have been hearsay to him be magnified into a coercive statement.Just prior to the election, Szilage called Baldridge into the office.After askinghow many pieces Baldridge had left on a job he was doing, Szilage asked, "Whatis this I hear about you pushing the union?" Baldridge replied, "I don't know.What did you hear?" Szilage said, "I would like to know who else isin it.IsFrank?"He went on, "Well, it would be a good thing for us if the union getsin because we won't have to pay no more time and a half." Baldridge asked,"How's that?" Szilage said, "Well, we will work only 40 hours.A union shoponly works 40 hours." In his testimony Szilage denied interrogating Baldridge.According to his version Baldridge told him the men were picking on him becauseof his support of the Union. Szilage told him that he had no control over themen inthat connection and to "forget it."Baldridge asked, "What is this aboutthe forty hours," stating that if the Union came in they would "have forty hours."Szilage "told him if the union came in, we would have forty hours . . . that iswhat we would give them." But he denied stating that Respondent would cuthours if the Union came in. Szilage's testimony here carries with it its ownindictment, it seems to me.Accordingly, I credit Baldridge in the instance.ConclusionsThe General Counsel in substance contends that Respondent's evidence aboutBlockson's drinking, absenteeism, scrap production, and the events of June 6 and 7are exaggerated pretexts for his discharge, the real motive of which was his unionactivity.He also contends that even if this evidence about Blockson be true, thesethings were accepted and condoned by Respondent for 4 years and only becameimportant when Blockson became interested in the Union.While there is a strongsuspicion that the General Counsel's contention is correct, I believe that the GeneralCounsel's proof has not been of a sufficient preponderance to do more than raise asuspicion that Blockson was discriminated against by Respondent.The weight ofthe evidence and the logic of the record as a whole, it seems to me, requires a deci-sion infavor of Respondent in this connection.There is nothing in the record to indicate even a legal antiunion attitude on thepart of Respondent, let alone a purpose to interfere with, restrain, or coerce theemployees in the exercise of rights guaranteed them in the Act.Moreover, aspointed out in Respondent's brief, Respondent had ample opportunity to get rid ofBlockson prior to June 7 had it desired to do so.Certainly there is no evidencehere of a scheme or plan to discriminate against Blockson.On the facts here, ifthere was discrimination it had to be a spontaneous act.The spontaneity is herebut the evidence, I believe, points to cause rather than discrimination.I believe and find that Blockson was guilty to some extent of at least three ofthe charges leveledagainsthim, namely, drinking, absenteeism,and an antagonis-tic attitude toward supervision.While it is true that Haberle apparently had been 378DECISIONSOF NATIONALLABOR RELATIONS BOARDwilling to overlook these things in Blockson, I find that the contrary was true withregards to Blockson's immediate supervisors.Having been frustrated by Haberlein their efforts to have Blockson discharged or disciplined, it is conceivable thatany animosity engendered in them by his derelictions might be aggravated byHaberle's protection of him.Considering this background, Blockson's gratuitousand angry searching out of Tiggeman on June 7 with the resulting argument cer-tainly provided a foundation for possible discharge, a possibility of which Blocksonwas admittedly aware.12 In this argument,Blockson admitted mentioning that hehad two or three other jobs he could have if he wanted them.He also admittedhaving previously told Tiggeman of his intentions of taking a job in a shoe factory.On the night before in the washroom, according to Blockson's testimony, he startedto tell Tiggeman that he "was going to quit" working on his machine until it wasrepaired.In this light it is clear that whether or not Blockson quit, his quittingwas a subject of the heated argument that morning.In this light,too, it is un-necessary to decide whether Blockson told Tiggeman he was quitting, because Ifind that either Tiggeman was wishfully believing Blockson had said he was quit-ting or Tiggeman seized upon this as an explanation, with or without the con-vivance of Swift,to undercut any opposition from Haberle to the elimination ofBlockson.Haberle's explanation of his part in the matter is logical and satisfactory enoughexcept for his statement that "after all" he had "to back those fellows up a littlebit."Whether or not Swift tried to sell Haberle on Blockson's having quit, it isapparent that Heberle knew more or soon learned more about the matter thanhe admits.Either he knew or suspected that Blockson's talk about quitting hadbeen brought up in partial justification for his discharge.Having condoned Block-son's conduct for 4 years and having resisted previous suggestions for his discharge,his action here, as the General Counsel contends, permits an inference that Haberlewas motivated by the fact that Blockson had now become a supporter of theUnion.But even in the absence of a contrary inference which the facts also makepossible here, the General Counsel'scontention is not as compelling as it veryoften is on this type of situation.Here there is no evidence of any purpose orplan to"get" Blockson.Also, forpractical purposes,instead of calling for adecision on Haberle's part, the matter was practicallya fait accompliwhen itreached him.Furthermore, there was no element of timing here so often indica-tive of an impetuous and retributive action.And, as noted, the action here wasspontaneous.At best, then, the inference the General Counsel would have medraw is somewhat tenuous.On the other hand there is another inference possible as to why Haberle mayhave become disenchanted with Blockson.During the last few months of Block-son's employment Respondent suffered substantial business reverses.Respondenthad to reduce its workforce, retrench, and tighten its efficiency generally.Block-son's absenteeism alone in the light of this situation may very well have impelledHaberle (notwithstanding a sympathetic feeling toward him)13 to let Blockson go,particularly where it was as quick and relatively painless for Haberle as it was.This is the view I take and the inference I adopt.Accordingly, I find that Re-spondent has not discriminated against Blockson and I shall recommend that the8(a)(3) allegation of the complaint be dismissed.I shall also recommend that the 8(a)(1) allegations of the complaint be dis-missed.Of those alleged and upon which evidence was offered, there is only onewhich I can find to have violated that section of the Act.That one is the conver-sation between Baldridge and Szilage a few days before the election.Consideringthe substance and circumstances of this conversation and the fact that this is theonly aberration shown by Respondent in this record I feel that a remedial orderis unnecessary here and that it would not effectuate the policies of the Act to issuesuch an order.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:'a Besides the criticisms Blockson finally admitted receiving from Tiggeman forabsenteeism, he further testified without denial that a few days before the union electionTiggeman told him, "Well, Blockson, from now on you are on mylist."There isno indication that this was in connection with Blockson's union activity.1sThis feeling apparently explains the yearly 5-cent increase Blockson received with-out the benefit of consultation with his foreman as was usual in other cases as crediblytestified to by Tiggeman. PARK TISSUE MILLS, INC.379CONCLUSIONS OF LAW1.Haberle Engineering and Manufacturing Co., Aurora,Ill., is engaged in, andat all times material herein has been engaged in, commerce within the meaningof Section 2(6) and(7) of the Act.2. International Association of Machinists,District108,AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.3.TheRespondent has engaged in unfair labor practices within the meaningof Section 8(a)(1) of the Act.4.Respondent has not engaged in unfair labor practices within the meaningof Section8(a)(3) of the Act.[Recommendations omitted from publication.]Park Tissue Mills, Inc. and Frost White Paper Mills, Inc.andTextileWorkers Union of America,AFL-CIO.CaseNo.2-CA-5432.December 11, 1958DECISION AND ORDEROn August 29, 1958, Trial Examiner Arthur E.Reyman issued hisIntermediate Report in this case, a copy of which is attached hereto,finding that the Respondents had not violated the National LaborRelations Act, as amended, and recommending that the complaint bedismissed in its entirety. Thereafter, the Charging Party filed excep-tions to the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with thiscase to a three-member panel [Members Rodgers, Bean, and Fanning].The Board has reviewed the rulings made by the TrialExaminerat the hearing and finds that no prejudicialerror wascommitted.The rulings are hereby affirmed. The Board has considered the-In-termediate Report, the exceptions, and the entirerecord in this case,and hereby adopts the findings, conclusions,and recommendations ofthe Trial Examiner.[The Board dismissed the complaint.]INTERMEDIATE REPORT ANDRECOMMENDED ORDERSTATEMENT OF THE CASEThisisa proceeding under Section 10(b) of the National Labor Relations Act,as amended(61 Stat. 136), herein called the Act.On May 29,1957, a charge was filed by Textile Workers Union of America,AFL-CIO(hereinafter sometimes called the Union),against Park Tissue Mills,Inc., and FrostWhitePaper Mills, Inc., as employers.The charge asserted thaton or aboutMay 13, 1957,the employers had engaged in and were engaging inunfair labor practices within the meaning of Section 8(a)(1) and (3) of the Act.Thereafter,on January 31, 1958,the General Counsel of the National Labor Rela-tions Board,on behalf of the Board,by theRegional Director for the SecondRegion, issued a complaint and notice of hearing against Park Tissue Mills, Inc.,and Frost White Paper Mills, Inc.,naming these corporations "Respondent herein."Each of the two corporations filed timely answers to the complaint,effectively122 NLRB No. 60.